                                                   THE HONORABLE
                                                   THE HONORABLE MARY
                                                                    MARY JO JO HESTON
                                                                                HESTON
 1                                                 CHAPTER 13
                                                   CHAPTER 13
                                                   HEARING DATE:
                                                   HEARING DATE: April
                                                                  April 9,
                                                                        9, 2019
                                                                           2019
 2
                                                   HEARING TIME:
                                                   HEARING TIME: 1:00
                                                                  1:00 P.M.
                                                                       P.M.
 3                                                 LOCATION: Tacoma,
                                                   LOCATION:  Tacoma, Washington
                                                                       Washington
                                                   RESPONSE DATE:
                                                   RESPONSE DATE: April
                                                                   April 2,
                                                                         2, 2019
                                                                            2019
 4

 5

 6

 7

 8

 9

10
10                   IN THE
                     IN THE UNITED
                            UNITED STATES
                                   STATES BANKRUPTCY
                                          BANKRUPTCY COURT
                                                     COURT FOR
                                                            FOR THE
                                                                THE
                       WESTERN DISTRICT
                       WESTERN  DISTRICT OF
                                         OF WASHINGTON
                                            WASHINGTON AT
                                                       AT TACOMA
                                                          TACOMA
11
11

12
12    In re:                                     Case No.2 17—44448-MJH
                                                      No.: 17-44448-MJH
13
13    LYNNE MICHELLE
      LYNNE MICHELLE GADBOW,
                     GADBOW,                     NOTICE OF AND
                                                 NOTICE OF AND MOTION
                                                                MOTION FOR FOR DISMISSAL
                                                                                DISMISSAL
14
14
                                                 PURSUANT TO
                                                 PURSUANT  TO 11
                                                              11 U.S.C.
                                                                 U.S.C. §§ 1307(c)
                                                                           1307(c)
                                       Debtor.
                                       Debtor.
15
15

16
16                                               NOTICE
                                                 NOTICE
17
17             YOU ARE
               YOU ARE HEREBY
                       HEREBY NOTIFIED
                              NOTIFIED that a hearing on Trustee’s Motion to Dismiss will
18
18
     be heard before
     be heard before the
                     the Honorable
                         Honorable Mary
                                   Mary Jo
                                        J0 Heston
                                           Heston at
                                                  at 1:00
                                                     1:00 P.M.
                                                          P.M. on
                                                               on April
                                                                  April 9,
                                                                        9, 2019,
                                                                           2019, at
                                                                                 at the
                                                                                    the U.S.
                                                                                        US.
19
19
     Bankruptcy Courthouse,
     Bankruptcy Courthouse, 1717
                            1717 Pacific
                                 Paciﬁc Avenue,
                                         Avenue, Courtroom
                                                 Courtroom H,
                                                           H, Tacoma,
                                                              Tacoma, WA
                                                                      WA 98402.
                                                                         98402.
2O
20
               IF YOU
               IF YOU OPPOSE
                      OPPOSE this
                             this motion,
                                  motion, you must file
                                          you must ﬁle your  written response
                                                        your written response with the Court
                                                                              with the Court
21
21
     Clerk and
     Clerk and deliver
               deliver copies
                       copies on
                              on the
                                 the undersigned
                                     undersigned and
                                                 and all
                                                     all interested
                                                         interested parties,
                                                                    parties, NOT LATER THAN
                                                                             NOT LATER THAN
22
22
     THE RESPONSE
     THE RESPONSE DATE,
                  DATE, which
                        which is
                              is April
                                 April 2,
                                       2, 2019.
                                          2019. You
                                                You should
                                                    should also
                                                           also appear
                                                                appear at
                                                                       at the
                                                                          the time
                                                                              time of
                                                                                   Of
23
     hearing. If
     hearing. If you
                 you fail
                     fail to
                          to do
                             do so,
                                so, the
                                    the Court
                                        Court may
                                              may enter
                                                  enter an
                                                        an order
                                                           order granting
                                                                 granting the
                                                                          the motion
                                                                              motion without
                                                                                     Without any
                                                                                             any
24
24
     hearing and
     hearing and without
                 Without further
                         further notice.
                                 notice.
25
                                                                                   Michael G.
                                                                                   Michael  G. Malaier
                                                                                               Malaier
                                                                           Chapter 13
                                                                           Chapter 13 Standing
                                                                                      Standing Trustee
                                                                                               Trustee
                                                                                2122 Commerce Street
     NOTICE
     NOTICE AND MOTION FOR DISMISSAL             - 11                             Tacoma, WA 98402
                                                                                       (253) 572-6600
                                                                                       (253) 572-6600
 1
                                                  MOTION
                                                  MOTION
 2

 3
            COMES NOW,
            COMES NOW, Michael
                       Michael G.
                               G. Malaier,
                                  Malaier, the
                                           the Chapter
                                               Chapter 13
                                                       13 Trustee
                                                          Trustee and
                                                                  and alleges
                                                                      alleges as
                                                                              as follows:
                                                                                 follows:

 4   1. Debtor
     1. Debtor filed
               ﬁled this
                     this case
                          case on
                               on November
                                  November 30,
                                           30, 2017.
                                               2017. The
                                                     The case
                                                         case was
                                                              was confirmed
                                                                  conﬁrmed by
                                                                            by order
                                                                               order of
                                                                                     of the
                                                                                        the

 5      Court on
        Court on February
                 February 2,
                          2, 2018.
                             2018.

 6   2. Pursuant
     2. Pursuant to
                 to the
                    the confirmed
                        conﬁrmed plan,
                                  plan, Debtor
                                        Debtor is
                                               is required
                                                  required to
                                                           to make
                                                              make plan payments of
                                                                   plan payments of $450.00
                                                                                    $450.00 twice
                                                                                            twice

 7      per month. Debtor
        per month. Debtor is
                          is presently
                             presently delinquent
                                       delinquent in
                                                  in plan payments in
                                                     plan payments in the
                                                                      the amount
                                                                          amount of
                                                                                 of $4,050.00,
                                                                                    $4,050.00,
 8
        supported by
        supported by the
                     the Declaration
                         Declaration filed
                                     ﬁled herewith.
                                           herewith.
 9
     3. Debtor
     3. Debtor has
               has defaulted
                   defaulted under
                             under the
                                   the terms
                                       terms of
                                             of the
                                                the Plan
                                                    Plan as
                                                         as follows:
                                                            follows: §§ 1307(c)(1)
                                                                        l307(c)(l) unreasonable
                                                                                   unreasonable
10
10
        delay by
        delay by the
                 the debtor
                     debtor that
                            that is
                                 is prejudicial to the
                                    prejudicial to the creditors,
                                                       creditors, §§ 1307(c)(6)
                                                                     l307(c)(6) failure
                                                                                failure to
                                                                                        to remit
                                                                                           remit plan
                                                                                                 plan
11
11
        payments.
        payments.
12
12

13
13          WHEREFORE the
            WHEREFORE the Trustee
                          Trustee prays that this
                                  prays that this case
                                                  case be
                                                       be dismissed
                                                          dismissed and
                                                                    and closed.
                                                                        closed.

14
14
            DATED this
            DATED this 13th
                       13th day
                            day of
                                of March,
                                   March, 2019
                                          2019 at
                                               at Tacoma,
                                                  Tacoma, Washington.
                                                          Washington.
15
15

16
16

17
17
                                                          WK,
                                                        Matthew J.P.
                                                        Matthew J .P. Johnson,
                                                                      Johnson, WSBA#
                                                                               WSBA# 40476
                                                                                        40476 for
                                                                                              for
18
18                                                      Michael G.
                                                        Michael G. Malaier,
                                                                    Malaier, Chapter
                                                                             Chapter 13
                                                                                     13 Trustee
                                                                                        Trustee

19
19

2O
20

21
21

22
22

23

24
24

25
                                                                                       Michael G.
                                                                                       Michael  G. Malaier
                                                                                                   Malaier
                                                                               Chapter 13
                                                                               Chapter 13 Standing
                                                                                          Standing Trustee
                                                                                                   Trustee
                                                                                    2122 Commerce Street
     NOTICE AND MOTION
                MOTION FOR
                       FOR DISMISSAL
                           DISMISSAL
                                                   N




     NOTICE AND                                   -2                                  Tacoma, WA 98402
                                                  I




                                                                                           (253) 572-6600
                                                                                           (253) 572-6600
